DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered. Claims 1, 3-9, 11-17, 19 and 20 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections and the rejections under 35 U.S.C. 112(b) and 112(a) in the previous Office action dated 01/22/2021 have been withdrawn in light of the amendment to claims.
In response to the rejections of claims 1, 3-6, 9, 11-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou and the rejections of claims 7, 8, 15, 16 and 20 under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aoyama, Applicant has amended all independent claims to include new limitations and provided on pages 10-12 of the amendment arguments which have been fully considered, but they are not persuasive because both Zhou and Aoyama teach the newly added limitation. In order to best respond, Examiner respectfully directs the Applicant to the below rejection to see how the new limitation is addressed in the Zhou reference. Note that although Aoyama also teaches the new limitation in the similar way of the Zhou reference, the new limitation of independent claims are not necessarily addressed in the Aoyama reference because the rejection of independent claims under 35 U.S.C. 102(a)(1) as being anticipated by Zhou only.
Claim Objections
Claim 9 is objected to because of the following informalities: -- of -- should be inserted immediately after “each” in line 19 because of a typo. Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 11-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 9,733,741 B2; hereinafter Zhou.)
As per claims 1, 9 and 17, Zhou discloses a touch display apparatus (see at least Title) comprising:
a driver (see at least Fig. 1, disclosing a driver circuit IC;) and 
see at least Figs. 1-2, disclosing a touch module comprising at least elements [10, 30, 101, 102] coupled to the driver IC,) the touch module (see at least Figs. 1, 2 and 5) comprising: 
 	a matrix of electrode blocks comprising at least two electrode columns, each electrode column comprising N electrode blocks (in order to easily map the claimed limitations to the Zhou features as shown in Fig. 5, assuming M=2 and N=4 as satisfied the claimed conditions, M and N being integers and 1<M<N; as such, at least Figs. 1 and 5 showing a matrix of electrode blocks comprising at least two electrode columns, each electrode column comprising N (=4) electrode blocks; also see the case of M=2 and N=3 if necessary;) 
 	an insulating layer covered on the electrode blocks, the insulating layer with through holes at regions corresponding to the electrode blocks (see at least Figs. 1, 2 and 5, disclosing an insulating layer 30 covered on the electrode blocks 10, the insulating layer with through holes 102 at regions corresponding to the electrode blocks;) 
 	first connection lines disposed on a layer of the insulating layer facing away from the electrode blocks, each first connection line configured to connect the driver with one of the electrode blocks through the through holes (see at least Figs. 1, 2 and 5, disclosing first connection lines [[each first connection line including two adjacent conductive lines 101 connected to the same electrode block 10]] disposed on a layer of the insulating layer 30 facing away from the electrode blocks 10, each first connection line configured to connect the driver IC with one of the electrode blocks through the through holes 102;) and 
 	second connection lines disposed on a layer of the insulating layer facing away from the electrode blocks, each second connection line configured to connect the driver with one of the electrode blocks through the through holes (see at least Figs. 1, 2 and 5, disclosing second connection lines [[a second connection line 101 connected to a bottom electrode 10 closer to the IC]] disposed on a layer of the insulating layer facing away from the electrode blocks, each second connection line configured to connect the driver with one of the electrode blocks through the through holes,)
wherein the driver is disposed on a side of the electrode blocks (see at least Fig. 1, disclosing the driver IC disposed on a [[bottom]] side of the electrode blocks 10,) 
wherein in one electrode column,
see at least Figs. 1 and 5, disclosing distances between the electrode blocks 10 and the driver IC gradually increased from the first electrode block closest to the driver IC to the Nth/4th electrode block,) 
 	the first to (M-1)th electrode blocks are respectively connected to the second connection lines, and the Mth to Nth electrode blocks are respectively connected to the first connection lines (see at least Fig. 5 for the case M=2, the first electrode block 10 connected to the second connection line 101, and the 2nd to 4th electrode blocks respectively connected to the first connection lines, each first connection including two adjacent conductive lines 101 connected to the same electrode block,) 
 	the Mth electrode block is connected to one of the first connection lines through the through holes in a first specified number (see at least Fig. 5, disclosing the 2nd electrode block connected to the first connection line through the through holes 102 in a first specified number “12”,) 
 	a number of the through holes of each of the (M+1)th to Nth electrode blocks connected to one of the first connection lines is in a second specified number (see at least Fig. 5, disclosing the (M+1)th (or 3rd) electrode block and Nth (or 4th) electrode block connected to the first connection lines 101 and each of the (M+1)th (or 3rd) electrode block and Nth (or 4th) electrode block having the number of the through holes being a second specified number “30”,) and
 	the first specified number is less than the second specified number, M is less than N and is larger than 1, and M and N are integers (see the above discussion, the first specified number “12” is less than the second specified number “30”,) and
wherein each first connection line comprises two conductive lines in parallel connection (see at least Figs. 1, 2 and 5, disclosing each first connection line including two adjacent conductive lines 101 which are parallel to each other and have [[top]] ends connected to the same electrode block 10 and other [[bottom]] ends connected to the driver IC; further see at least Col. 1:55-60, disclosing: “…where the self-capacitive electrodes are electronically connected to the drive circuit through the touch leads … Each touch lead is electronically connected to the self-capacitive electrode corresponding to the touch lead via a first via hole”; based on at least these citations, Zhou explicitly teaches each first connection line comprising two conductive lines 101 which are electronically/ electrically connected to each other in parallel and electronically/ electrically connected to and between the same electrode block 10 and the driving IC,) a signal for driving each of the first connection lines being provided to the two conductive lines of the corresponding first connection line (since Zhou, as discussed above, explicitly teaches each first connection line comprising two conductive lines 101 which are electronically/ electrically connected to each other in parallel and electronically/ electrically connected to and between the same electrode block 10 and the driving IC, a signal provided from the driving IC for driving each of the first connection lines is provided to the two conductive lines 101 of the corresponding first connection line and the corresponding touch electrode 10,) a number of the conductive lines in each first connection line is constant (see the above discussion; or Fig. 5,) the second connection line is a single conductive line (see the above discussion,) and the conductive lines and the single conductive line are of a constant resistance (see at least Fig. 5, disclosing the conductive lines and the single conductive line formed of the conductive lines 101 having the same material and same width; alternatively, since the conductive lead 101 itself does not vary in resistance, the resistance of the conductive lead is a constant, thereby rendering the resistance of the conductive lines being constant and the resistance of the single conductive line being constant.)

	As per claims 3 and 11, Zhou discloses each first connection line having a specified number of the conductive lines (see the discussion in the rejection of claims 1 and 9.)
As per claims 4 and 12, Zhou discloses wherein each electrode column has a specified number of the electrode blocks, a number of the electrode blocks 5connected to one of the first connection lines in one electrode column is equal to a number of the electrode blocks connected to one of the first connection lines in another electrode column; a number of the electrode blocks connected to one of the second connection lines in one electrode column is equal to a number of the electrode blocks connected to one of the second connection lines in another 10electrode column (see the discussion in the rejection of claims 1 and 9; further see Figs. 1 and 5.)
As per claims 5, 13 and 19, in order to easily map the claimed limitations to the Zhou features as shown in Fig. 5, assuming M=2 and N=3 as satisfied the claimed conditions, M and N being integers and 1<M<N, Zhou, at least Figs. 1 and 5, shows wherein in each electrode column, two thirds of the electrode blocks 10 respectively connected to the first connection lines 
As per claims 6 and 14, Zhou discloses the first connection lines being parallel with the second connection lines (see the discussion in the rejection of claims 1 and 9; also see Fig. 5.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aoyama et al. (US 2016/0253024 A1; hereinafter Aoyama.)
As per claims 7, 15 and 20, Zhou is silent to "wherein a resistance difference between one of the first connection lines adjacent to the second connection lines and one of the second connection lines adjacent to the first connection lines is less than 200Ω."
However, in the same field of endeavor, Aoyama discloses a touch display apparatus (see at least Fig. 1; Abstract) comprising: Page 13 of 18a touch module coupled to the driver (see any of at least Figs. 2, 5, 9, disclosing a touch display module 10 coupled to the common/sensor driver 22,) the touch module comprising: a matrix of electrode blocks (17) comprising at least two electrode columns, each electrode column comprising N electrode blocks (see any of at least Figs. 2, 5, 9, 26;) first connection lines disposed on a layer of the insulating layer facing away from the electrode blocks and each first connection line configured to connect the driver with one of the electrode blocks through the through holes (see at least Figs. 5, 10 and 26, disclosing each of first connection lines comprising at least two sensor electrode lines 12, disposed on a layer of the insulating layer 203 facing away from the electrode blocks 17 and configured to connect the driver 22 with one of the electrode blocks 17, being farther away from the driver 22, through at least two through holes 18;) and 10second connection lines disposed on a layer of the insulating layer facing away from the electrode blocks and each second connection lines configured to see at least Figs. 5, 10 and 26, disclosing each of second connection lines comprising a sensor electrode line 12, disposed on a layer of the insulating layer 203 facing away from the electrode blocks 17 and configured to connect the driver 22 with one of the electrode blocks 17, being closer to the driver 22, through one of the through holes 18,) 
wherein a resistance difference between one of the first connection lines adjacent to the second connection lines and one of the second connection lines adjacent to the first connection lines is less than 200Ω (see ¶¶ [0096]-[0097], disclosing the wiring resistance of one of the first connection lines adjacent second connection lines and the wiring resistance of one of the second connection lines adjacent to the first connection lines being equalized, i.e., less than 200Ω) to improve the display quality and the accuracy of the detection function of the touch position (see at least ¶ [0097].)
Zhou, as discussed in the rejection of claim 1, discloses the first connection lines and the second connection lines, but is silent to the feature "wherein a resistance difference between one of the first connection lines adjacent to the second connection lines and one of the second connection lines adjacent to the first connection lines is less than 200Ω." Aoyama remedies for the deficiency of Zhou by teaching the advantageous effect of the aforementioned feature to improve the display quality and the accuracy of the detection function of the touch position (see at least ¶ [0097].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to apply the same aforementioned feature in the touch display apparatus of Zhou, in view of the teaching in the Aoyama reference, to improve the above modified touch display device of the Zhou reference for the predictable result of improving the display quality and the accuracy of the detection function of the touch position.

As per claims 8 and 16, the above modified Zhou discloses the first specified number being less than 120 and the second specified number being less than or equal to 120 (see the discussion in the rejection of claims 1 and 9, whereat Zhou discloses the first specified number “12” and the second specified number “30”.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626